DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "adding the fluid" in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 mentions a fluid in the drill cutting mud and a fluid that that matches the drill cutting mud. It’s not clear which fluid “the fluid” is referring to, thus it lacks an antecedent basis as written.
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 1 mentions a fluid in the drill cutting mud and a fluid that that matches the drill cutting mud. It’s not clear which fluid “new fluid” is referring to and/or if the new fluid is another additional fluid.  Also, claim 4 mentions completely saturating the drill cuttings with the fluid.  Again, not sure which fluid “the fluid” is referring to and also if the cuttings are solids, it’s not clear how solids are completely saturated. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zamfes (U.S. Patent Application Publication Number 2005/0205118). Zamfes discloses an apparatus and process for washing and drying and treating the drilling samples with different liquids and air or vapours. The apparatus consisting from a container with liquid supply inlet and a processed compound discharge. In this container are placed a drum of 6 dual or more screen assemblies in which the top screen is filled with sample. The liquid is sprayed in the container from the top in the each screen assembly and the air is blown from underneath. The drum is attached to a micro-vibrator which is applied the mechanical or/and ultrasonic vibrations to the drum and the samples. The combination of liquid-air mixture with vibration action saves washing time and liquid spent. After the sample is washed the liquid is drained in recycling cleaner. The drying of the sample is achieved by the hot air blowing from underneath the drum into the sample screen. The desired temperature is controlled automatically. The continuous recycling pump is pumping the used liquid through the filters in to the recirculation chamber. The dirty filters are disposable (Please see the abstract). 
With respect to claim 1, Zamfes discloses and illustrates a method for cleaning drill cuttings (please see the abstract), the method comprising: collecting drill cuttings from a shale shaker or a wellhead (see Figure 1 and Paragraph [0017]); placing the drill cuttings in a fluid that matches (i.e. they’re both fluids/liquids, thus meeting the limitation of ‘matching’) the fluid in the drilling mud (see Figure 1 and Paragraph [0017]); and filtering the drill cuttings through a sieve having a first mesh size (see Figure 1 and Paragraph [0017]).
With respect to claim 2, the method of claim 1, further comprising: placing the filtered drill cuttings in a sieve basket having a second mesh size, wherein the second mesh size is smaller than the first mesh size; placing the sieve basket in a vessel; and adding the fluid to completely submerge the drill cuttings in the fluid (see Figure 1 and Paragraph [0017]). 
With respect to claim 3, the method of claim 2, further comprising: placing the vessel including the sieve basket, the drill cuttings, and the fluid in a sonicator-shaker; and simultaneously sonicating and shaking the vessel to separate the drill cuttings from contaminants thereon (see Figure 1 and Paragraph [0017]).
With respect to claim 4, the method of claim 3, further comprising: filtering the drill cuttings through the sieve basket; adding new fluid to the vessel; and repeating sonicating and shaking the vessel to separate the drill cuttings from contaminants thereon, thereby cleaning the drill cuttings and completely saturating the drill cuttings with the fluid (see Figure 1 and Paragraph [0017]).

With respect to claim 5, the method of claim 4, further comprising: separating the drill cuttings from the fluid for use in petrophysical measurements (see Figure 1 and Paragraph [0017] as the cuttings are separated, thus broadly can be separated for any purpose).
With respect to claim 7, the method of claim 4, wherein the fluid-saturated sample does not require physical removal of surface fluids (see Figure 1 and Paragraph [0017]). 
With respect to claim 8, a system for cleaning drill cuttings, the system comprising: a sonicator-shaker including an ultrasonic bath and a shaker configured to receive one or more vessels (see Figure 1); a cylindrical vessel configured to contain a sieve basket and a fluid (see Figure 1); and a sieve basket configured to receive the drill cuttings (see Figure 1).
With respect to claim 9, the system of claim 8, wherein the sieve basket comprises: a substantially cylindrical mesh structure having a length, a top, and a bottom, wherein the mesh structure is continuous; and a substantially circular mesh base covering the bottom of the cylindrical mesh structure (see Figure 1) 
With respect to claim 10, the system of claim 9, wherein the substantially circular mesh base is offset from the bottom of the cylindrical mesh structure (see Figure 1).
With respect to claim 12, the system of claim 8, wherein the sonicator-shaker is configured to simultaneously sonicate and shake the vessel to separate the drill cuttings from contaminants thereon (see Figure 1 and Paragraph [0017] as the shaker is disclosed to shake for any purpose).
With respect to claim 13, an apparatus for cleaning drill cuttings, the apparatus comprising: a substantially cylindrical mesh structure having a length, a top, and a bottom, wherein the mesh structure is continuous (see Figure 1 and Paragraph [0017]); and a substantially circular mesh base covering the bottom of the cylindrical mesh structure (see Figure 1 and Paragraph [0017]).
 With respect to claim 14, the apparatus of claim 13, wherein the substantially circular mesh base is offset from the bottom of the cylindrical mesh structure (see Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamfes.
With respect to claim 6, the fluid comprises diesel or brine is not explicitly disclosed. However, the drilling of a well is disclosed and fuel is typically produced from a well and thus diesel fluid would be well within the preview of one of ordinary skill in the art at the time of the invention.
With respect to claims 11 and 15, while the specific mesh size is not disclosed, the reference does disclose three different mesh sizes where one is more coarse and one is the finest mesh, thus a mere sizing up and down of the mesh to meet various size requirements would be a mere design choice that would be obvious for one of ordinary skill in the art at the time of the invention.


Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



May 24, 2022 

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861